DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Claims 14-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 14, 2022.
Applicant’s election without traverse of Group I (claims 1-13) in the reply filed on November 14, 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims are considered vague and indefinite for the following reasons:
(a)  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “a kitchen object”, and the claim also recites “such as a pan, a bowl, a saucepan, a frying pan, a wok, a grill pan, a lid, a pot or a container” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
(b)  The dependent claims not specifically mentioned are rejected as being dependent upon a rejected base claim since they inherently contain the same deficiencies therein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over KR 200316491 in view of Jungnickel (EP 3,995,282).  KR 200316491 teaches a handle 13 for a kitchen object, such as a pan, a bowl, a saucepan, a frying pan, a wok, a grill pan, a lid, a pot or a container (“frying pan”; Abstract), said handle 13 comprising a part 14 for attachment or connection to an object made of phenol resin (capable of attaching to frying pan made of phenol resin), an intermediate part 12 which winds around and partially incorporates said at least one attachment or connection part 14 (figure 3), said at least one intermediate part 12 being made of at least one material selected from the group constituted by PA (polyamide), PET (polyethylene terephthalate), PP (polypropylene), PE (polyethylene), ABS (acrylonitrile- butadiene-styrene), polystyrene (PS) and other materials or thermoplastic polymers or mixtures thereof (“thermosetting material”), an external part 13 for covering or coating said intermediate part 12, said external part being made of at least one material selected from the group constituted by PBT (polybutylene terephthalate), PA (polyamide) and other materials or polymers or mixtures thereof (“PP” or “PE”).
KR 200316491 discloses the claimed invention except for the reinforcement fibers.  Jungnickel teaches that it is known to provide a handle with reinforcement fibers (see paragraph [0017]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the handle of KR 200316491 with the material and reinforcement fibers, as taught by Jungnickel, in order to reinforce and strengthen the handle.

Regarding claim 2, the reinforcement fibers comprise or are constituted by glass fibers, as taught by Jungnickel (paragraph [0017]).

Regarding claim 3, KR 200316491 discloses the claimed invention except for the attachment part constitutes between 20% and 25% by weight of the total weight of the handle.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified handle of KR 200316491 with the attachment part constitutes between 20% and 25% by weight of the total weight of the handle, in order to provide a handle of sufficient length, and since a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 4, KR 200316491 discloses the claimed invention except for the intermediate part constitutes between 65% and 75% by weight of the total weight of the handle.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified handle of KR 200316491 with the intermediate part constitutes between 65% and 75% by weight of the total weight of the handle, in order to provide a handle of sufficient length, and since a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 5, KR 200316491 discloses the claimed invention except for the external part constitutes between 5% and 10% by weight of the total weight of the handle.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified handle of KR 200316491 with the external part constitutes between 5% and 10% by weight of the total weight of the handle, in order to provide a handle of sufficient length, and since a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). 

Regarding claim 7, said intermediate part is made of Nylon (PA66) loaded with glass fibers, as taught by Jungnickel (paragraph [0016]).
Regarding claim 8, the melting temperature of the material for making said external part is lower than the melting temperature of the material for making said intermediate part (the melting temperature of PP or PE used for the external part is approximately 130 degrees C while the melting temperature for a thermosetting material used for the intermediate part is approximately 300 degrees C).

Regarding claim 9, said attachment part is constituted by recycled organic material (paragraph [0017] of Jungnickel) in a quantity by weight greater than 30% or 40% of the respective total (paragraph [0018] of Jungnickel).

Regarding claim 11, said attachment part 14 comprises a first section partially embedded within said intermediate part (at lead line 14) and a second section (threaded portion) projecting from the latter and defining a portion for constraining to a respective part of a kitchen object (figure 3).

Regarding claim 12, said attachment part 14 and said external part 13 wind around or enclose said intermediate part 12 for the entire extension thereof (combination of 13 and 14 enclose 12 at an extension portion 18 of element 12).

Regarding claim 13, a kitchen object 10 having a main part for containing or covering foods (frying pan contains food) and a handle according to claim 1 (described above) constrained at said attachment part to said main part of the object (figures 1-3).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over KR 200316491 in view of Jungnickel (EP 3,995,282), as applied to claim 1 above, and further in view of Zhou (CN 203195519).  The modified handle of KR 200316491 discloses the claimed invention except for the attachment or connection part being made of Bakelite.  Zhou teaches that it is known to provide a handle with the attachment or connection part being made of Bakelite (see the Abstract).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified handle of KR 200316491 with the attachment or connection part is made of Bakelite, as taught by Zhou, in order to use a well known durable material for cookware, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over KR 200316491 in view of Jungnickel (EP 3,995,282), as applied to claim 1 above, and further in view of Kelly (U.S. 2008/0229585).  The modified handle of KR 200316491 discloses the claimed invention except for the intermediate part being made of material that is substantially completely recycled.  Kelly teaches that it is known to provide a handle with the material being substantially completely recycled (see paragraph [0016]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified handle of KR 200316491 with the intermediate part being made of material that is substantially completely recycled, as taught by Kelly, in order to reduce material costs, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art is cited for the multiple layers of the handle.
THIS ACTION IS NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538. The examiner can normally be reached Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKI M ELOSHWAY/Examiner, Art Unit 3736